Per Curiam.
Plaintiff seeks to recover damages from the defendant because of alleged unlawful sale of intoxicating liquors to her husband. The proof offered to establish the alleged sales tended to show that the defendant was a common carrier, and as such transported the liquors in question from dealers in the State of Nebraska, and delivered the same to plaintiff’s' husband in this State upon payment by him of the bill of charges, accompanying the shipment. In other words, the transactions were what is commonly known as u C. O. H.” sales of intoxicants by nonresident dealers to residentpurchasers, and carried into effect through the agency of the common carrier. Under the holding of the Supreme Court of the United States in the recent case of Adams Express Company v. Iowa, 25 Sup. Ct. 185, 49 L. Ed. — , the State is powerless to protect itself or enforce its statutes against traffic of this nature.
The judgment of the district court is therefore reversed.